FLETCHER, Judge
(dissenting):
Article 2, Uniform Code of Military Justice, 10 U.S.C. § 802, authorizes the exercise of court-martial jurisdiction by federal military authorities over a member of a state national guard when on active duty for *139training in federal service.1 It states that court-martial jurisdiction exists over
[pjersons lawfully called or ordered into, or to duty in or for training, in the armed forces, from the dates when they are required by the terms of the call or order to obey it.
Such language is a restatement of such court-martial jurisdiction as previously articulated in Article of War 2(a) (1917). See Manual for Courts-Martial, U. S. Army (1917), p. 3. See also Davis, A Treatise on the Military Law of the United States 479-80 (1913).
Appellant, a member of his State’s National Guard, was ordered to active duty for training in federal service with the consent of his State’s Governor. See 10 U.S.C. § 672(d). Consistent with the Article I, § 8, cl. 16 of our Constitution, both the appellant and his State’s Governor necessarily consented to the exercise of this jurisdiction during his term of federal service. See 10 U.S.C. § 3499.
The Supreme Court and other federal courts, including this Court, have long interpreted congressional statutes concerning court-martial jurisdiction in light of the principle of attachment of jurisdiction. See Lee v. Madigan, 358 U.S. 228, 231, 79 S.Ct. 276, 278, 3 L.Ed.2d 260 (1959); United States ex rel. Hirshberg v. Cooke, 336 U.S. 210, 216-17, 69 S.Ct. 530, 533-534, 93 L.Ed. 621 (1949); Carter v. McClaughry, 183 U.S. 365, 383, 22 S.Ct. 181, 188, 46 L.Ed. 236 (1902); Hironimus v. Durant, 168 F.2d 288, 293 (4th Cir. 1948), cert. denied, 335 U.S. 818, 69 S.Ct. 40, 93 L.Ed. 373 (1948); Barrett v. Hopkins, 7 F. 312 (C.C.D.Kan.1881); United States v. Sippel, 4 U.S.C.M.A. 50, 54, 15 C.M.R. 50, 54 (1954); United States v. Mansbarger, 20 C.M.R. 449, 453 (A.B.R.1955). In my opinion, this jurisdictional principle is equally applicable to the above portion of Article 2 which concerns a member of the state national guard on active duty for training in federal service.2
In light of the above, the question before this Court is whether court-martial jurisdiction attached or was exercised over appellant during the period of active duty authorized by his orders. See United States v. Peel, 4 M.J. 28 (C.M.A.1977). Both parties at trial stipulated that these orders expired on November 18,1978. Cf. United States v. Pearson, 13 M.J. 140 (C.M.A.1982); United States v. Hudson, 5 M.J. 413, 420-23 (C. M.A.1978) (Fletcher, C. J., concurring in the result). In my opinion, neither the administrative action of flagging appellant’s personnel record nor the investigation of appellant as a suspect by CID agents constitutes institution of criminal proceedings sufficient for the attachment of court-martial jurisdiction.3 United States ex rel. Hirshberg v. Cooke, supra at 216-17. See United States v. Smith, 4 M.J. 265, 267 (C.M.A.1978) (Fletcher, C. J., concurring in the result); Winthrop, Military Law and Precedents 90-91, 96 (2d ed. 1920 Reprint).

. See 96 Cong.Rec. 1365 (1950); Hearings Before a Subcommittee of the House Committee on Armed Services, 81st Cong., 1st Sess., on H.R. 4080, Index and Legislative History, Uniform Code of Military Justice, 328-329 (1949).


. In United States v. Hutchins, 4 M.J. 190, 192 (C.M.A.1978), this Court stated that paragraph 2-4, AR 635-200, c.43 dated April 10, 1974, “has no effect on court-martial jurisdiction.” Moreover, there are potential constitutional and statutory questions raised in the retention of a member of a state national guard on active duty on the basis of this regulatory provision without the express consent of the State Governor. See United States v. Peel, 4 M.J. 28 (C.M.A.1977). Therefore, I cannot associate myself with the majority’s doctrine of implied consent as first espoused in United States v. Hudson, 5 M.J. 413, 417 n. 8 (C.M.A.1978).


. Paragraph 11d, Manual for Courts-Martial, United States, 1969 (Revised edition), is an exposition of the principle of attachment as applied to Article 2, Uniform Code of Military Justice, 10 U.S.C. § 802. United States v. Sippel, 4 U.S.C.M.A. 50, 53, 15 C.M.R. 50, 53 (1954); United States v. Brown, 13 C.M.R. 856, 860 (A.F.B.R.1953). In this light, the words “filing of charges” should be understood in terms of the full requirements of Article 30(a) and (b), UCMJ, 10 U.S.C. § 830(a) and (b).